 Case 1:20-cv-01158-PLM-PJG ECF No. 5, PageID.28 Filed 04/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                     ______

JEFFREY A. SNOWDEN, II,

                    Plaintiff,                    Case No. 1:20-cv-1158

v.                                                Honorable Paul L. Maloney

HON. MICHAEL L. SCHIPPER et al.,

                    Defendants.
____________________________/

                                       JUDGMENT

             In accordance with the opinion issued this date:

             IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE under the Younger abstention doctrine.



Dated:   April 21, 2021                            /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
